Citation Nr: 1435143	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  07-29 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.

3.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1963 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions in December 2006 and December 2010 by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The PTSD and TDIU issues were remanded for additional development in May 2011.

In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Additional development is required in this case prior to appellate review.  The Board notes that the pertinent VA treatment records identified by the Veteran at his June 2014 hearing dated after August 2013 have not been obtained.  In statements and testimony provided in support of his claims he asserted that he was unemployable including as a result of his heart disability and that a November 2011 VA PTSD examination did not accurately assess his disability.  He has expressed dissatisfaction with the examination findings and demeanor of the November 2011 VA PTSD examiner.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2013).  Generally, reexaminations are required if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  The record includes the report of a June 2014 hospitalization wherein the Veteran underwent an emergency cardiac catheterization due to a myocardial infarction.  A September 2013 statement from the Veteran intimates that his psychiatric disability has worsened as well.  He was last examined in 2011.  The Board thereby finds the Veteran should be afforded new VA examinations to document the current severity of his coronary artery disease and PTSD and their impact on his ability to work.  See 38 C.F.R. § 3.159(c)(4).  Prior to the examinations, up-to-date treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any recent relevant unobtained treatment records with the claims file.  All records obtained should be associated with the claims file.

2.  Afford the Veteran a VA PTSD examination, if possible to be conducted by an examiner other than the November 2011 VA examiner, and obtain the following medical opinions: 

a. Identify all manifest symptoms associated with the service-connected PTSD disability over the course of the appeal and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability. 

b. Discuss the impact the Veteran's service-connected PTSD disability has on his ability to work, to include his ability to maintain substantially gainful employment consistent with his education and occupation background.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Afford the Veteran a VA heart diseases examination and obtain the following medical opinions: 

a. Identify all manifest symptoms associated with the service-connected coronary artery disease disability over the course of the appeal, to include episodes of congestive heart failure and evidence of workload limitations measured in terms of metabolic equivalent (MET), and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability. 

b. Discuss the impact the Veteran's service-connected coronary artery disease disability has on his ability to work, to include his ability to maintain substantially gainful employment consistent with his education and occupation background.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable
 opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



